Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher J. Bezak on 08/31/2021:
In claim 16, line 1, after “The corner module of claim”, “15” has been deleted; same line after “The corner module of claim”--9-- has been inserted.
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
	This communication is an Examiner's reasons for allowance in response to application filed on 06/07/2019, assigned serial 16/434,573 and titled “Customizable Chassis Module with Integrated Related Functions.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior at closest to the subject matter of the claimed invention is the patent application publication No. 2003/0132584 A1 (Borroni-Bird reference) which discloses a wheel module.  The wheel module includes chassis components, such as a braking system, a steering system, a motor, and a suspension system, which are connected to the non-rotating structural unit and to the vehicle wheel, and further connected to the 
The prior art do not contain any teaching that would lead a skilled person to modify the closest prior and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to a person skilled in the art.  Accordingly, the claimed invention is patentable.
		Conclusions	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/TUAN C TO/Primary Examiner, Art Unit 3662